Citation Nr: 1424323	
Decision Date: 05/30/14    Archive Date: 06/06/14

DOCKET NO.  10-06 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Whether the reduction in evaluation from 40 percent to 20 percent, effective March 1, 2009, for fibromyalgia was proper.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel


INTRODUCTION

The Veteran had active duty service from January 2003 to August 2004.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which reduced the Veteran's evaluation for fibromyalgia from 40 percent disabling to 20 percent disabling, effective March 1, 2009.  The Veteran timely appealed the propriety of that reduction.  


FINDINGS OF FACT

The July 2008 rating decision that proposed the reduction, the December 2008 rating decision that finalized the reduction, and the December 2009 statement of the case do not reflect consideration of the provisions of 38 C.F.R. § 3.344, to particularly include whether the noted improvement reflected improvement in the Veteran's ability to function in the ordinary conditions of life and work.


CONCLUSION OF LAW

The reduction of the evaluation for fibromyalgia from 40 percent to 20 percent, effective March 1, 2009, is void ab initio.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 3.344 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A Veteran's disability rating shall not be reduced unless an improvement in the disability is shown to have occurred.  38 C.F.R. § 3.344.  The United States Court of Appeals for Veterans Claims (Court) has consistently held that when a disability rating is reduced without following the applicable regulations, the reduction is void ab initio.  See Greyzck v. West, 12 Vet. App. 288, 292 (1999).  

Prior to reducing a Veteran's disability rating, VA is required to comply with several regulations applicable to all rating-reduction cases, regardless of the rating level or the length of time that the rating has been in effect.  See 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.13 (2013); see Brown v. Brown, 5 Vet. App. 413, 420 (1993).  These provisions impose a clear requirement that VA rating reductions be based upon review of the entire history of a Veteran's disability.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Such review requires VA to ascertain, based upon review of the entire recorded history of the condition, whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations.  Thus, in any rating-reduction case, not only must it be determined that an improvement in a disability has actually occurred but also that that improvement actually reflects an improvement in the Veteran's ability to function under the ordinary conditions of life and work.  See Faust v. West, 13 Vet. App. 342, 350 (2000).  

Generally, when reduction in the evaluation of a service-connected disability is contemplated and the lower evaluation would result in a reduction or discontinuance of compensation payments, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary must be notified of the contemplated action and furnished detailed reasons therefore.  The beneficiary must be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at the present level.  38 C.F.R. § 3.105(e) (2013).  In this case, the Board concedes that the proper procedural process noted in 38 C.F.R. § 3.105(e) for rating-reduction cases was followed in this case.

In certain rating reduction cases, VA benefits recipients are to be afforded greater protections, set forth in 38 C.F.R. § 3.344(a) and (b).  These provisions provide that rating agencies will handle cases affected by change of medical findings so as to produce the greatest degree of stability of disability evaluations consistent with the laws and VA regulations governing disability compensation and pension.  

The provisions of 38 C.F.R. § 3.344(c) specify that these considerations are required for ratings that have continued for long periods at the same level (five years or more), and that they do not apply to disabilities which have not become stabilized and are likely to improve.  Reexaminations disclosing improvement in these disabilities will warrant a reduction in rating. 

Under 38 C.F.R. § 3.344(a) and (b), VA must find the following before reducing a rating: (1) based on a review of the entire record, the examination forming the basis for the reduction is full and complete, and at least as full and complete as the examination upon which the rating was originally based; (2) the record clearly reflects a finding of material improvement; and, (3) it is reasonably certain that the material improvement found will be maintained under the ordinary conditions of life.  See Kitchens v. Brown, 7 Vet. App. 320 (1995); Brown v. Brown, 5 Vet. App. 413, 419 (1993). 

The provisions of 38 C.F.R. § 3.344(a) and (b) further provide certain procedural protections to a Veteran in regards to reductions of rating evaluations.  As noted above, the regulation is applicable if the evaluation was in effect more than five years; otherwise, 38 C.F.R. § 3.344(c) is applicable.

Where a rating reduction was made without observance of law, the reduction must be vacated and the prior rating restored.  Schafrath, 1 Vet. App. at 595.  In considering the propriety of a reduction, the Board must focus on the evidence available to the RO at the time the reduction was effectuated (although post-reduction medical evidence may be considered in the context of considering whether actual improvement was demonstrated).  Dofflemyer v. Derwinski, 2 Vet. App. 277, 281-82 (1992).  The Veteran need not demonstrate that she is entitled to retain the higher evaluation; rather, it must be shown by a preponderance of the evidence that the RO's reduction was warranted.  See Brown, supra; Kitchens, 7 Vet. App. 320 (1995).  

As an initial matter, the Board notes that 38 C.F.R. § 3.344(a) and (b) are not applicable in the case at bar as the Veteran's 40 percent evaluations for her fibromyalgia was not in effect for greater than 5 years as of March 1, 2009-the initial 40 percent evaluation was assigned on August 22, 2004.

However, the Board finds that the proper findings for a rating reduction of the fibromyalgia evaluation were not made in this case.  

Specifically, the Board notes that under Faust, two findings are necessary in this case in order for the reductions to be proper: (1) that an improvement in the disability has actually occurred; and (2) that improvement reflects an improvement in the Veteran's ability to function under the ordinary conditions of life and work.

Upon review of the July 2008 rating decision that proposed the reduction, the December 2008 rating decision that finalized the reduction, and the December 2009 statement of the case, it is clear that the RO found that an improvement in the Veteran's disability had occurred.

Without reaching the merits of that determination, however, the Board notes that it is unable to adequately assess the propriety of the reduction in this case because the RO failed to address the second prong under Faust, namely whether the improvement reflected an improvement in the Veteran's ability to function under ordinary conditions of life and work.  

With respect to the improvement of the Veteran's disability, a major factor in the RO's determination that an improvement had actually occurred was the October 2008 examiner's finding that the Veteran "has been treated with Flexeril from as needed to as needed and there has been a favorable response to the treatment.  All symptoms are responsive to therapy or treatment.  Continuous treatment is not needed to control this condition.  There are no side effects to treatment."  

The Veteran stated in her February 2009 notice of disagreement that the information with regards to Flexeril and the side effects noted in the October 2008 examination report was incorrect.  She stated that she 

notified the doctor that I had been given Flexeril and that I will take it when absolutely necessary because it knocks me out.  While it is in my system, I am unable to care for myself or my daughter and must bring someone in to care for us both.  Seeing as I am a single parent, this is an unacceptable result and therefore, I cannot take it on a regular basis.  I would not even if I could as I would stay in a drug-induced semi-conscious state.  This is an unacceptable side effect for anyone.

In the December 2009 statement of the case, the RO noted that the VA treatment records-mentioned for the first time in any of the adjudicatory documents-noted that the Veteran did not react well to Flexeril and that she was not treated with any medication because her "condition is stabilized through alternative methods, such as exercise, prayer, meditation, and dance."  It was then concluded that: "A de novo review of the evidence of records shows sustained improvement of fibromyalgia with reduced pain and tender points which are responsive to treatment and do not require continuous medication."  

There is no discussion of the Veteran's notice of disagreement or the statements contained therein.  Moreover, the Board notes that none of the adjudicatory decisions discussed whether the sustained improvement found reflected an improvement in the Veteran's ability to function under ordinary conditions of life and work.  

In fact, it appears that the Veteran's statements in the notice of disagreement negatively address this exact prong, noting that there has been no improvement in her ability to function under the ordinary conditions of life and work because she is practically unable to take the medication she was prescribed.  Although, there is converse evidence in the VA treatment records that she does not need medication due to stabilization of her symptomatology using alternative means, the RO never addresses whether such evidence is more probative and demonstrable of a reflection in an actual improvement in the Veteran's ability to function in the ordinary conditions of work and life, particularly in the July and December 2008 rating decisions when such determinations should have been made prior to enactment of the reduction in disability evaluation.  

In short, the Board finds that the RO failed to properly make a finding in this case as to the second prong of the Faust test for rating reduction cases.  None of the adjudicatory documents demonstrate that the RO made a finding with respect to whether the improvement noted reflected "an improvement in the Veteran's ability to function under the ordinary conditions of life and work."  Without such an explicit finding, the Board cannot properly analyze the ratings-reduction issue currently on appeal.  

Therefore, the Board finds that the reduction of the Veteran's 40 percent evaluation to 20 percent disabling for her fibromyalgia, effective March 1, 2009, is void ab initio due to the RO's failure to make full and complete findings with regards to whether the "sustained improvement" they found reflected an improvement in the Veteran's ability to function in ordinary conditions of life and work.  

Accordingly, the action to reduce the rating is void, and the 40 percent evaluation for fibromyalgia is restored as though the reduction had not occurred.  See 38 C.F.R. §§ 3.105(e), 3.344(c); Faust, supra.  In so reaching that conclusion, the Board has appropriately applied the benefit of the doubt doctrine in this case.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

The reduction in evaluation for fibromyalgia was not proper; restoration of the 40 percent evaluation is granted, effective March 1, 2009.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


